Order entered July 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00278-CV

                      FRANK RONALD CLARK, ET AL., Appellants

                                               V.

                       ALFRED LITCHENBURG, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-00983-2016

                                          ORDER
       Before the Court is the July 23, 2018 second request of court reporter Sheri Vecera for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

July 30, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE